 

Exhibit 10.3

 

Execution Version

 

BENTLEY SYSTEMS, INCORPORATED
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

(As Amended and Restated Effective as of September 22, 2020)

 



 

 

 

TABLE OF CONTENTS

 

Page

 

Article I DEFINITIONS 1     1.1. “409A Change in Control” 1 1.2. “Account” 2
1.3. “Agreement” 2 1.4. “Board” 2 1.5. “Bonus” 2 1.6. “Change in Control” 2 1.7.
“Class B Stock” 2 1.8. “Code” 3 1.9. “Company” 3 1.10. “Company Contribution
Unit” 3 1.11. “Disability” 3 1.12. “Effective Date” 3 1.13. “Employee Deferrals”
3 1.14. “Grandfathered Participant” 3 1.15. “Investment Funds” 3 1.16. “Key
Employee” 3 1.17. “Long-Term Bonus” 3 1.18. “Participant” 3 1.19. “Phantom
Share” 3 1.20. “Plan” 3 1.21. “Plan Administrator” 3 1.22. “Plan Year” 4 1.23.
“Publicly Traded” 4 1.24. “Securities Exchange Act” 4 1.25. “Separation from
Service” 4 1.26. “Share Value” 4 1.27. “Short-Term Bonus” 5 1.28. “Valuation
Date” 5       Article II COMPANY CONTRIBUTION UNITS 6     2.1. Prior and Future
Awards 6 2.2. Vesting 6 2.3. Deemed Investment 7 2.4. Distribution of Company
Contribution Units 7       Article III EMPLOYEE DEFERRALS 8     3.1. Terms of
Participation 8 3.2.  Deferred Compensation Account 9 3.3. Distribution of
Employee Deferrals 9

 



 i

 

 

Article IV SUBSEQUENT DEFERRALS 11     4.1. Company Contribution Units 11 4.2.
Employee Deferrals 11       Article V GRAND-FATHERED PARTICIPANTS 12     5.1.
Required Changes in Deemed Investments 12 5.2. Request to Change Deemed
Investments 12 5.3. Valuation of Investment Funds 12 5.4. Payment of Amounts
Deemed Invested in Investment Funds 12 5.5. Earnings on Investment Funds 13    
  Article VI DIVIDEND EQUIVALENTS 13     Article VII ADMINISTRATION 13     7.1.
General Authority 13 7.2. Rights of the Plan Administrator 13 7.3. Final
Determination 13       Article VIII CAPITAL ADJUSTMENTS 13     Article IX SHARES
AUTHORIZED UNDER PLAN 14     Article X SECTION 409A COMPLIANCE 14     10.1.
Specified Employee Status 14 10.2. Compliance in General 14 10.3. No Liability
for Section 409A Problems 14       Article XI MISCELLANEOUS 14     11.1.
Amendment or Termination of the Plan 14 11.2. Withholding 15 11.3. Lock-Up
Agreement 15 11.4. Beneficiary Designation 15 11.5. Distribution to Guardian 16
11.6. No Funding 16 11.7. Governing Law 16

 

APPENDICES A AWARD AGREEMENTS A-1   APPENDIX A-1 ELECTION OF EMPLOYEE DEFERRALS
A1-1   APPENDIX A-2 ELECTION OF A LATER DISTRIBUTION (COMMENCEMENT OF
DISTRIBUTION) DATE AND POSSIBLY DIFFERENT DISTRIBUTION FORM A2-1   APPENDIX A-3
CHANGE IN DEEMED INVESTMENT REQUEST A3-1   APPENDIX A-4 TERMINATION OF DEFERRAL
ELECTION A4-1   APPENDIX B LIST OF INVESTMENT FUNDS AS OF JANUARY 1, 2015 B-1  
APPENDIX C BENEFICIARY DESIGNATION FORM C-1

 

 ii

 

 

BENTLEY SYSTEMS, INCORPORATED
NONQUALIFIED DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective as of September 22, 2020)

 

WHEREAS, Bentley Systems, Incorporated, a Delaware corporation (the “Company”),
sponsors the Bentley Systems, Incorporated Nonqualified Deferred Compensation
Plan (the “Plan”) for its officers and key employees, originally effective
January 1, 2007, in order to attract and retain such individuals and motivate
them to exercise their best efforts on behalf of the Company and its
subsidiaries;

 

WHEREAS, the Company most recently amended and restated the Plan, effective as
of January 1, 2015 , and has amended the Plan in part on two occasions
thereafter;

 

WHEREAS, Section 9.1 of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan from time to time; and

 

WHEREAS, the Board desires to amend and restate the Plan (i) to incorporate the
two amendments noted above; (ii) increase the number of shares of Class B common
stock of the Company available under the Plan; and (iii) to make certain
additional changes;

 

NOW, THEREFORE, effective as of September 22, 2020, the Plan is hereby amended
and restated as follows:

 

Article I
DEFINITIONS

 

1.1.            “409A Change in Control” shall mean:

 

(a)               Any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of the Company;

 

(b)               A change in the effective control of the Company occurring
only on the date that either:

 

(1)               Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 35 percent or more of the total voting power of the stock of
the Company; or

 

(2)               A majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election; or

 





 

 

(c)               Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions.

 

Whether or not a 409A Change in Control has occurred shall be determined in
accordance with Treas. Reg. §1.409A-3(i)(5) or any successor thereto.

 

1.2.            “Account” shall mean a bookkeeping account (or, when
appropriate, sub-accounts) to which a Participant’s Company Contribution Units
and/or Employee Deferrals are credited.

 

1.3.            “Agreement” shall mean, as applicable, one of the deferred
compensation agreements, substantially in the forms set forth in Appendices A
attached hereto, to be entered into by a Participant and the Company to provide
the Participant with the opportunity (i) to make an initial election of Employee
Deferrals (Appendix A-1 attached hereto); (ii) to elect a later distribution
date (or commencement of distribution date) (Appendix A-2 attached hereto);
(iii) only for a Grandfathered Participant, to change deemed investment requests
for Company Contribution Units or Employee Deferrals (Appendix A-3 attached
hereto); and (iv) to terminate Employee Deferrals (Appendix A-4 attached
hereto).

 

1.4.            “Board” shall mean the Board of Directors of the Company.

 

1.5.            “Bonus” shall mean either a Short-Term Bonus or a Long-Term
Bonus.

 

1.6.            “Change in Control” shall mean:

 

(a)               Any person, including a group of persons acting in concert
(but not including the Company or any stockholder who is part of a group of
stockholders who collectively beneficially own more than 50 percent of the
voting common stock of the Company as of the Effective Date), becomes the
beneficial owner of shares of the Company having 50 percent or more of the total
number of votes that may be cast for the election of members of the Board; or

 

(b)               There occurs a cash tender or exchange offer for shares of the
Company, a merger or other business combination, or a sale of assets or a
combination of the foregoing transactions, and as a result of or in connection
with any such event persons who were members of the Board before the event shall
cease to constitute a majority of the Board or of the board of directors of any
successor to the Company.

 

(c)               For purposes of this Section, the terms “person,” “group” and
“beneficial owner” shall have the meanings assigned to such terms under Section
13(d) of the Securities Exchange Act.

 

1.7.            “Class B Stock” shall mean a number of actual whole (not
fractional) shares of the Company’s Class B Non-Voting Common Stock (or any
successor class of common stock).

 



2

 

 

1.8.            “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.9.            “Company” shall mean Bentley Systems, Incorporated, a Delaware
corporation.

 

1.10.          “Company Contribution Unit” shall mean a discretionary credit
made by the Company on behalf of a Participant, the value of which shall be
deemed invested in Phantom Shares. (See Article V for special rules for
Grandfathered Participants to whom Company Contribution Units were credited
before January 1, 2015.).

 

1.11.          “Disability” shall mean the Participant’s inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months. Whether a Participant has incurred a Disability shall be determined
by the Plan Administrator in its sole discretion, provided such decision is
supported by medical evidence.

 

1.12.          “Effective Date” shall mean September 22, 2020.

 

1.13.          “Employee Deferrals” shall mean any Bonus, or any part thereof,
that is deferred by a Participant in accordance with Article III.

 

1.14.          “Grandfathered Participant” shall mean any Participant who had a
Separation from Service before January 1, 2015.

 

1.15.          “Investment Funds” shall mean those funds listed in Appendix B
attached hereto.

 

1.16.          “Key Employee” shall mean an officer or other key employee of the
Company or a subsidiary of the Company.

 

1.17.          “Long-Term Bonus” shall mean any current or future bonus based on
pre-established (within the meaning of Treas. Reg. §1.409A-1(e)(1) or any
successor thereto) individual or corporate performance goals relating to a
performance period of at least 12 consecutive months during which the
Participant performs services for the Company or any subsidiary.

 

1.18.          “Participant” shall mean a Key Employee who has been selected to
participate in the Plan and for whom an Account is maintained under the Plan.

 

1.19.          “Phantom Share” shall mean a deemed share, the value of which
equals the Share Value.

 

1.20.          “Plan” shall mean the Bentley Systems, Incorporated Nonqualified
Deferred Compensation Plan, as set forth herein and as it may be amended from
time to time.

 

1.21.          “Plan Administrator” shall mean an individual or a committee
appointed by the Board to administer the Plan. If no individual or committee is
so appointed, the Plan Administrator shall be the Board itself.

 



3

 

 

1.22.         “Plan Year” shall mean each calendar year beginning with 2007.

 

1.23.          “Publicly Traded” shall mean that the Company has registered a
class of its common stock under Section 12 of the Securities Exchange Act.
Notwithstanding the preceding sentence, the Company shall not be considered to
be Publicly Traded if the Plan Administrator determines, in good faith, that
there has not been sufficient trading volume of Class B Stock to create a fair
determination of Share Value pursuant to Section 1.26(b).

 

1.24.          “Securities Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended, and the rules and regulations promulgated thereunder.

 

1.25.          “Separation from Service” shall mean a “separation from service”
as defined in Section 409A(a)(2)(A)(i) of the Code and the regulations issued
thereunder (see the footnote in Appendix A-1 attached hereto for a summary of
such definition); except that, if a Participant has made no election for any
payment under the Plan to be triggered by such a Separation from Service, and
the Participant’s status changes from an employee of the Company or a subsidiary
of the Company to a non-employee director of the Company, then no Separation
from Service shall occur for purposes of the Plan until the Participant’s
separation from service as a non-employee director of the Company.

 

1.26.          “Share Value” shall mean the value determined pursuant to
subsection (a), subsection (b), or subsection (c) below, as applicable:

 

i

(a)               Generally. Share Value shall mean the value of one share of
Class B Stock, as determined by the Board based on the valuation of such shares
by the Company’s independent appraiser, on the Valuation Date coincident with or
last prior to the applicable distribution date or investment date.

 

(b)               Publicly Traded. Except as set forth in subsection (c) below,
on and after the Company becomes Publicly Traded, Share Value shall mean:

 

(1)               the closing price of the Class B Stock on a registered
securities exchange or on an over-the-counter market (as applicable) on the
applicable Valuation Date, if there are sales on such date;

 

(2)               the weighted average of the closing prices on the nearest date
before and the nearest date after the applicable Valuation Date, if there are no
sales on such date but there are sales on dates within a reasonable period both
before and after such date; or

 

(3)               the mean between the bid and asked prices, as reported by the
National Quotation Bureau, on the applicable Valuation Date, if actual sales are
not available either on such date or during a reasonable period beginning before
and ending after such date.

 

Where the fair market value of Class B Stock is determined under paragraph (2)
above, the closing prices of the sales on the nearest date before and the
nearest date after the applicable Valuation Date shall be weighted inversely by
the respective numbers of trading days between the selling dates and the
applicable Valuation Date.

 



4

 

 

(c)               Change in Control

 

(1)               In the event of a Change in Control or a 409A Change in
Control before the Company becomes Publicly Traded, Share Value shall mean the
final price per share of common stock (determined on a fully diluted basis)
agreed upon by the parties to such change in control (or, in the event of an
asset sale that constitutes a Change in Control or a 409A Change in Control, the
final purchase price, including any assumption of debt, agreed upon by the
parties to such change in control divided by the number of outstanding shares of
common stock, determined on a fully diluted basis, on the date of such sale).

 

(2)               In the event of a Change in Control or a 409A Change in
Control after the Company becomes Publicly Traded, Share Value shall mean the
final price per share of Class B Stock (determined on a fully diluted basis)
agreed upon by the parties to such change in control (or, in the event of an
asset sale that constitutes a Change in Control or a 409A Change in Control, the
final purchase price agreed upon by the parties to such change in control
divided by the number of outstanding shares of Class B Stock, determined on a
fully diluted basis, on the date of such sale).

 

1.27.        “Short-Term Bonus” shall mean any current or future bonus based on
pre-established individual or corporate performance goals relating to a
performance period of less than 12 consecutive months during which the
Participant performs services for the Company or any subsidiary.

 

1.28.        “Valuation Date” shall mean:

 

(a)               In General. (i) With respect to each Investment Fund,
Valuation Date shall mean each business day on which such fund is available to
be traded on a public market, and (ii) with respect to Phantom Shares and except
as provided in subsections (b) and (c) below, Valuation Date shall mean any date
on which the Board determines the current fair market value of one share of
Class B Stock.

 

(b)               Change in Control. Notwithstanding subsection (a)(ii) above,
if the Company enters into a binding agreement to undergo a Change in Control or
a 409A Change in Control (the “Transaction”), amounts scheduled to be
distributed under the Plan after such binding agreement is entered into that are
based on the Share Value of Phantom Shares shall generally not be distributed
until the closing date of the Transaction or its earlier termination. If
distribution occurs on account of the termination of the Transaction, all such
amounts shall be distributed at the Share Value last determined prior to such
distribution. However, if neither the closing date nor the termination of the
Transaction occurs on or before December 31 of the year in which such binding
agreement is entered into, all such amounts that are scheduled to be distributed
in such year shall be paid on or before such December 31 and shall be
distributed at the Share Value last determined prior to such distribution.

 



5

 

 

(c)               Publicly Traded. If the Company becomes Publicly Traded, the
Valuation Date for Phantom Shares shall mean each business day on which shares
of Class B Stock are tradable on a public market.

 

Article II
COMPANY CONTRIBUTION UNITS

 

2.1.            Prior and Future Awards. For Plan Years prior to January 1,
2015, the Plan Administrator, in its sole discretion, credited Company
Contribution Units on behalf of certain Key Employees to Accounts established
for such Key Employees. On and after January 1, 2016, the Plan Administrator
may, in its sole discretion, again credit Company Contribution Units on behalf
of any Key Employee to an Account established for such Key Employee and so
inform the Key Employee about such crediting. The Plan Administrator is not
required to credit the same number of Company Contribution Units to each Key
Employee’s Account, and may choose not to credit any Company Contribution Units
to the Accounts of some or all Key Employees in any Plan Year.

 

2.2.            Vesting.

 

(a)       Awards Before January 1, 2015. Company Contribution Units credited to
a Participant’s Account on or after March 20, 2009 and before January 1, 2015
vest in such installments and on such dates as the Plan Administrator specified
at the time of grant. In the event the Participant has a Separation from Service
for any reason other than death or Disability, he or she shall forfeit any
unvested Company Contribution Units credited to his or her Account at the time
of such Separation from Service. In the event the Participant has a Separation
from Service as a result of death or Disability, or the Company undergoes a
Change in Control or a 409A Change in Control while the Participant is still
employed by the Company or a subsidiary, he or she shall become 100 percent
vested in all of the Company Contribution Units credited to his or her Account
at the time of such Separation from Service or such change in control. Finally,
the Plan Administrator may, in its discretion, accelerate (but not decelerate),
in whole or in part, the vesting of any Participant’s outstanding Company
Contribution Units, whether granted before, on or after March 20, 2009 and
before January 1, 2015, if it deems such acceleration to be desirable.

 

(b)       Awards on and After January 1, 2016. Company Contribution Units
credited to a Participant’s Account on or after January 1, 2016 shall be 100
percent vested at all times, except to the extent the Plan Administrator
notifies the Participant otherwise at the time of grant. To the extent the Plan
Administrator notifies the Participant that all or a portion of such Company
Contribution Units are not 100 percent vested at the time of grant (the
“Alternate Vesting Units”), then the provisions of Section 2.2(a) related to
unvested Company Contribution Units (including those related to the acceleration
of vesting) shall apply to such Alternate Vesting Units mutatis mutandis.

 



6

 

 

2.3.           Deemed Investment. Company Contribution Units shall be deemed
invested in Phantom Shares and any such units not deemed invested in Phantom
Shares as of January 1, 2015 or thereafter shall be transferred to a deemed
investment in Phantom Shares as of March 31, 2015. The number of Phantom Shares
may contain a fraction, rounded to the nearest 1/10,000 (0.0001) of a share.
(See Article V for special rules for Grandfathered Participants.)

 

2.4.            Distribution of Company Contribution Units

 

(a)               The Company shall distribute a Participant’s vested Company
Contribution Units in seven annual installments beginning, unless the
Participant elects otherwise in accordance with Section 4.1(a), on, or as soon
as administratively practicable after, the April 1 following the fourth
anniversary of the date on which such units were credited to the Participant’s
Account, and on, or as soon as administratively practicable after, each April 1
thereafter. Such distribution shall be made in Class B Stock, except that the
value of any fractional Phantom Share shall be distributed in cash on, or as
soon as administratively practicable after, such April 1. For purposes of
determining the value of any such fractional Phantom Share and for purposes of
determining the value of any such distribution of Class B Stock for tax
purposes, the value of each share of Class B Stock shall equal the Share Value
on the actual distribution date. (See Article V for special rules for
Grandfathered Participants.)

 

(b)               Except as provided in subsection (d) below, the amount of each
installment distribution, other than the final distribution, shall equal 1/n
multiplied by the number of Phantom Shares attributable to vested Company
Contribution Units in the Participant’s Account as of the day prior to the
stated distribution date, where “n” equals the number of distributions yet to be
made. The final distribution will equal the number of Phantom Shares
attributable to vested Company Contribution Units in the Participant’s Account
as of the day prior to the final stated distribution date. For example, if
distributions are to commence to a Participant on April 1, 2015, the first
distribution will be made to the Participant on, or as soon as administratively
practicable after, April 1, 2015 and will equal 1/7 of the March 31, 2015 number
of Phantom Shares attributable to vested Company Contribution Units in the
Participant’s Account. The April 1, 2016 distribution will be made to the
Participant as soon as administrative practicable on or after April 1, 2016 and
will equal 1/6 of the March 31, 2016 number of Phantom Shares attributable to
vested Company Contribution Units in the Participant’s Account.

 

In the above example, if the Participant has 700 Phantom Shares in his or her
Account as of March 31, 2015, the Participant will receive 100 shares of Class B
Stock as soon as administrative practicable on or after April 1, 2015. Six
hundred Phantom Shares will remain in the Participant’s Account to be
distributed as soon as administratively practicable on or after each of the next
six April lst in the form of Class B Stock. (See Article V for special rules for
Grandfathered Participants.)

 

(c)               If the Participant’s death occurs during the deferral or
distribution period, the number of Phantom Shares attributable to the
Participant’s remaining vested Company Contribution Units (as of the day
immediately preceding the date of the Participant’s death) shall be distributed
in Class B Stock to the Participant’s beneficiary(ies) on, or as soon as
administratively practicable after, the date of the Participant’s death. (See
Article V for special rules for Grandfathered Participants.)

 

7

 



 

(d)               Notwithstanding the foregoing, if the value of the sum of the
Company Contribution Units and Employee Deferrals in the Participant’s Account
as of the date of the first scheduled distribution of either Company
Contribution Units or Employee Deferrals or as of any future date is less than
or equal to the limit set forth (as adjusted) in Section 402(g)(1)(B) of the
Code ($19,500 for 2020), the Company may, in its sole discretion, distribute the
entire amount in such Participant’s Account in Class B Stock to the Participant
as soon as administratively practicable on or after such date. (See Article V
for special rules for Grandfathered Participants.)

 

Article III
EMPLOYEE DEFERRALS

 

3.1.            Terms of Participation

 

(a)               A Participant may elect to defer up to 100% of his or her
Bonus under the Plan by filing an Agreement with the Company, substantially in
the form of Appendix A-1 attached hereto. Except as described below with respect
to a newly eligible Participant, in order to defer a Short-Term Bonus, the
Agreement must be filed with the Company no later than December 31 of the Plan
Year prior to the Plan Year containing any quarter in which the Bonus may be
earned (the “Election Date” for a Short-Term Bonus). When a Participant (who is
ineligible to participate in any other nonqualified deferred compensation plan
of the same type as the Plan that is sponsored by the Company or any member of
its controlled group of entities within the meaning of Section 414(b) or Section
414(c) of the Code) files an Agreement with the Company, substantially in the
form of Appendix A-1 attached hereto, within 30 days of first becoming eligible
to participate in the Plan, Short-Term Bonus deferrals will commence with
respect to services to be performed subsequent to the date of the Agreement.

 

In order to defer a Long-Term Bonus, an Agreement, substantially in the form of
Appendix A-1 attached hereto, must be filed with the Company no later than the
date that is six months before the end of the performance period (or, if
earlier, the date on which both (i) it is substantially certain that such Bonus
will be earned and (ii) the amount of such Bonus is readily ascertainable) (the
“Election Date” for a Long-Term Bonus). If a Participant begins participating in
the Plan after the first day of a Long-Term Bonus’s performance period, the
Participant may not make a deferral election under the Plan with respect to such
Long-Term Bonus, except as otherwise permitted by the Plan Administrator in
accordance with, and pursuant to, Treas. Reg. §§1.409A-1 and 1.409A-2 or any
successor(s) thereto.

 

A Participant’s deferral election will commence on January 1 of the Plan Year
immediately following the applicable Election Date, and will continue in effect
until terminated pursuant to subsection (b) below. A Participant may revoke his
or her election under this subsection (a) at any time up to the applicable
Election Date, after which any such election shall become irrevocable.

 



8

 

 

(b)               Employee Deferrals will continue until the Participant
furnishes an Agreement to the Company indicating that the Participant terminates
his or her Employee Deferrals, or until such time as the Company terminates the
Plan. A Participant may terminate his or her deferral elections with respect to
any Bonus for which the applicable Election Date has not passed by delivering an
Agreement to the Company, substantially in the form of Appendix A-4 attached
hereto, no later than the applicable Election Date.

 

(c)               A Participant who has terminated his or her Employee Deferrals
may subsequently elect to make Employee Deferrals again by filing a new
Agreement in accordance with subsection (a) above.

 

(d)               A Participant may alter the amount of Employee Deferrals for
any Bonus with respect to which the applicable Election Date has not passed
and/or elect a different method by which he or she will be distributed Employee
Deferrals for any Bonus with respect to which the applicable Election Date has
not passed, if the Participant executes and files with the Company a new
Agreement, in accordance with subsection (a) above, no later than the applicable
Election Date for the Bonus. For each new Agreement that changes the method of
distribution of Employee Deferrals, the Plan Administrator will establish a new
sub-account for the Participant.

 

3.2.            Deferred Compensation Account. All of a Participant’s Employee
Deferrals shall be credited to the Participant’s Account in the form of a
bookkeeping entry. Employee Deferrals credited to a Participant’s Account on and
after January 1, 2015 shall be deemed invested in Phantom Shares (based on their
Share Value on the date the Employee Deferrals are withheld from the
Participant’s Bonus). Any such deferrals not deemed invested in Phantom Shares
as of January 1, 2015 or thereafter shall be transferred to a deemed investment
in Phantom Shares as of March 31, 2015. (See Article V for special rules for
Grandfathered Participants.)

 

3.3.            Distribution of Employee Deferrals

 

(a)               Pursuant to a Participant’s election in his or her Agreement
substantially in the form of Appendix A-1 attached hereto, his or her Employee
Deferrals shall be distributed on, or as soon as administratively practicable
after, either (i) his or her Separation from Service or (ii) a date(s) chosen by
the Participant. The Participant may also elect to receive his or her Employee
Deferrals on, or as soon as administratively practicable after, either (A) an
“unforeseeable emergency,” as defined in Section 409A(a)(2)(B)(ii) of the Code,
to the extent not prohibited by that Section of the Code and regulations issued
thereunder or (B) a 409A Change in Control. If the Participant wishes to defer
further the distribution (or commencement of distribution) date for his or her
Employee Deferrals, the Participant may do so pursuant to Section 4.2. (See
Article V for special rules for Grandfathered Participants.)

 

(b)               A Participant shall elect in an Agreement substantially in the
form of Appendix A-1 attached hereto to have his or her Employee Deferrals
distributed in:

 

(1)               a single distribution; or

 



9

 

 

(2)               any number of annual installments (as calculated in the
following paragraph) for a period of two to 10 years, distributable as of the
same date in each calendar year until the balance in the Participant’s Account
is exhausted.

 

Except as provided in subsection (d) below, the amount of each installment
distribution, other than the final distribution, shall equal 1/n multiplied by
the number of Phantom Shares attributable to Employee Deferrals in the
Participant’s Account as of the day prior to the stated distribution date, where
“n” equals the number of distributions yet to be made. The final distribution
will equal the number of Phantom Shares attributable to Employee Deferrals in
the Participant’s Account as of the day prior to the final stated distribution
date. For example, if distributions are to be made in 10 annual installments
commencing on April 1, 2015, the first distribution will be made to the
Participant on, or as soon as administratively practicable after, April 1, 2015
and will equal 1/10 of the March 31, 2015, number of Phantom Shares attributable
to Employee Deferrals in the Participant’s Account. The April 1, 2016
distribution will be made to the Participant on, or as soon as administratively
practicable after, April 1, 2016 and will equal 1/9 of the March 31, 2016,
number of Phantom Shares attributable to Employee Deferrals in the Participant’s
Account.

 

In the above example, if the Participant has 500 Phantom Shares in his or her
Account as of March 31, 2015, the Participant will receive 50 shares of Class B
Stock on, or as soon as administratively practicable after, April 1, 2015. Four
hundred fifty Phantom Shares will remain in the Participant’s Account to be
distributed on, or as soon as administratively practicable after, each of the
next nine April lst in the form of Class B Stock. (See Article V for special
rules for Grandfathered Participants.)

 

(c)               If the Participant’s death occurs during the deferral or
distribution period, the number of Phantom Shares attributable to the
Participant’s Employee Deferrals (as of the day immediately preceding the date
of the Participant’s death) shall be distributed in Class B Stock to the
Participant’s beneficiary(ies) on, or as soon as administratively practicable
after, the date of the Participant’s death. (See Article V for special rules for
Grandfathered Participants.)

 

(d)               Notwithstanding the foregoing, if the value of the sum of the
Company Contribution Units and the Employee Deferrals in the Participant’s
Account as of the date of the first scheduled distribution of either Company
Contribution Units or Employee Deferrals or as of any future date is less than
or equal to the limit set forth (as adjusted) in Section 402(g)(1)(B) of the
Code ($19,500 for 2020), the Company may, in its sole discretion, distribute the
entire amount in such Participant’s Account in Class B Stock to the Participant
on, or as soon as administratively practicable after, such date. (See Article V
for special rules for Grandfathered Participants.)

 



10

 

 

Article IV


SUBSEQUENT DEFERRALS

 

4.1.            Company Contribution Units

 

(a)               A Participant may make an election to defer the currently
scheduled distribution (commencement of distribution) date for the distribution
of his or her Company Contribution Units credited for a particular Plan Year
beyond such currently scheduled date by filing an Agreement with the Company,
substantially in the form of Appendix A-2 attached hereto, at least 12 months
prior to the currently scheduled date; provided that the distribution
(commencement of distribution) date is deferred to a date that is at least five
years after such currently scheduled date. The Participant, in such subsequent
deferral election, may also change the form of distribution as provided in
subsection (b) below. The number of such subsequent deferral elections shall not
be limited. For purposes of this Plan, any series of installment distributions
of Company Contribution Units shall be treated as a single distribution, in
accordance with Treas. Reg. §1.409A-2(b)(2)(iii) or any successor thereto.

 

(b)               A Participant making an election under subsection (a) above
may make a concurrent election, also substantially in the form of Appendix A-2
attached hereto, to have any such deferred Company Contribution Units
distributed in:

 

(1)               a single distribution; or

 

(2)               any number of annual installments (with the amount of each
installment distribution calculated pursuant to Section 2.4(b)) for a period of
two to seven years, distributable on, or as soon as administratively practicable
after, the same date (as elected by the Participant) in each calendar year until
the balance in the Participant’s Account is exhausted.

 

If no election is made under this subsection (b), the distribution of any
Company Contribution Units further deferred under subsection (a) above will be
made in accordance with the previous method of distribution.

 

4.2.            Employee Deferrals

 

(a)               A Participant may make an election to defer the currently
scheduled distribution (commencement of distribution) date for the distribution
of his or her Employee Deferrals beyond such currently scheduled date by filing
a new Agreement with the Company, substantially in the form of Appendix A-2
attached hereto, at least 12 months prior to the currently scheduled date;
provided that the distribution (commencement of distribution) date is deferred
to a date that is at least five years after such currently scheduled date. The
Participant, in such subsequent deferral election, may also change the form of
distribution as provided in subsection (b) below. The number of such subsequent
deferral elections shall not be limited. For purposes of this Plan, any series
of installment distributions of Employee Deferrals shall be treated as a single
distribution, in accordance with Treas. Reg. §1.409A-2(b)(2)(iii) or any
successor thereto.

 



11

 

 

(b)               A Participant making an election under subsection (a) above
may make a concurrent election, also substantially in the form of Appendix A-2
attached hereto, to have any such deferred Employee Deferrals distributed in:

 

(1)               a single distribution; or

 

(2)               any number of annual installments (with the amount of each
installment distribution calculated pursuant to Section 3.3(b)) for a period of
two to 10 years, distributable on, or as soon as administratively practicable
after, the same date (as elected by the Participant) in each calendar year until
the balance in the Participant’s Account is exhausted.

 

If no election is made under this subsection (b), the distribution of any
Employee Deferrals further deferred under subsection (a) above will be made in
accordance with the previous method of distribution.

 

Article V
GRAND-FATHERED PARTICIPANTS

 

The following special rules shall apply to any Grandfathered Participant:

 

5.1.            Required Changes in Deemed Investments. A Grandfathered
Participant (or his or her legal guardian or beneficiary, as applicable) was
required to change the deemed investment of any vested Company Contribution
Units and any Employee Deferrals that were still deemed invested in Phantom
Shares at the time of Separation of Service among any of the available
Investment Funds. If the Grandfathered Participant did not submit the change to
the Plan Administrator in a timely fashion, the Grandfathered Participant’s
vested Company Contribution Units and Employee Deferrals were deemed invested in
the JPMorgan Prime Money Market Fund.

 

5.2.            Request to Change Deemed Investments. A Grandfathered
Participant whose Company Contribution Units and Employee Deferrals are deemed
invested in the Investment Funds as described in Section 5.1 may request (as of
the first business day of any calendar quarter or as otherwise permitted by the
Plan Administrator) to change the deemed investment of his or her vested Company
Contribution Units and Employee Deferrals among any of the available Investment
Funds.

 

5.3.            Valuation of Investment Funds. Company Contribution Units and
Employee Deferrals deemed invested in the Investment Funds shall be valued based
on the per-share closing price for each fund as of the applicable Valuation
Date.

 

5.4.            Payment of Amounts Deemed Invested in Investment Funds.
Notwithstanding Sections 2.4 and 3.3, a Grandfathered Participant shall receive
payment of Company Contribution Units and Employee Deferrals deemed invested in
the Investment Funds in cash.

 



12

 

 

5.5.            Earnings on Investment Funds. The Account of a Grandfathered
Participant that is deemed invested in the Investment Funds shall be credited
daily with any income, gains and losses that would have been realized if amounts
equal to the Company Contribution Units or Employee Deferrals had actually been
invested in the chosen Investment Funds on the date the Plan Administrator
approves the Participant’s deemed investment request. For this purpose, any
amounts that would have been received, had amounts been invested as described
above, from a chosen Investment Fund will be treated as if reinvested in that
Investment Fund on the date such amounts would have been received.

 

Article VI
DIVIDEND EQUIVALENTS

 

A Participant’s Account that is deemed invested in Phantom Shares shall be
credited, based on the number of such Phantom Shares, with any cash dividends
that would have been paid if the Phantom Shares were instead shares of the
Company’s Class A Voting Common Stock or Class B Stock, as applicable, and the
amount of such credit shall be deemed invested in Phantom Shares, as determined
by the Board.

 

Article VII
ADMINISTRATION

 

7.1.            General Authority. The Plan shall be administered by the Plan
Administrator. The Plan Administrator shall have full authority, subject to the
terms of the Plan, to select the Key Employees to become Participants.

 

7.2.            Rights of the Plan Administrator. The Plan Administrator shall
also have the authority to adopt rules and regulations, not inconsistent with
the provisions of the Plan, for the proper administration of the Plan, and to
amend, modify or rescind any such rules and regulations, and to make such
determinations and interpretations under, or in connection with, the Plan, as it
deems necessary or advisable. All such rules, regulations, determinations and
interpretations shall be binding and conclusive upon the Company, its
subsidiaries, shareholders, employees and directors, upon their respective legal
representatives, beneficiaries, successors and assigns, and upon all other
persons claiming under or through any of them. The Plan Administrator may
correct any defect, supply any omission, and reconcile any inconsistency in this
Plan and in any Agreement hereunder in the manner and to the extent it shall
deem desirable.

 

7.3.            Final Determination. All determinations and actions of the Plan
Administrator made or taken under authority granted by any provision of the
Plan, shall be conclusive and shall bind all parties. However, nothing in this
Section shall be construed as limiting the power of the Plan Administrator to
make the adjustments described in Article VIII.

 

Article VIII
CAPITAL ADJUSTMENTS

 

The number of Phantom Shares in which Company Contribution Units and Employee
Deferrals are deemed invested shall be proportionately adjusted, as may be
deemed appropriate by the Plan Administrator, to reflect any increase or
decrease in the number of issued shares of common stock for which such Phantom
Shares represent, resulting from a subdivision (share-split), consolidation
(reverse split), stock dividend or similar change in the capitalization of the
Company.

 



13

 

 

Article IX

SHARES AUTHORIZED UNDER PLAN

 

In order for shares to be available for the distribution of Class B Stock under
Section 2.5 or Section 3.3, the Company is authorized to issue up to 50 million
shares of its Class B Stock for use under the Plan.

 

Article X
SECTION 409A COMPLIANCE

 

10.1.        Specified Employee Status. If any distribution to a Participant in
connection with his or her Separation from Service is determined, in whole or in
part, to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and the final regulations issued thereunder, and the
Participant is a “specified employee” as defined in Section 409A of the Code and
the final regulations issued thereunder, no part of such distribution shall be
made before the day that is six months plus one day after the Participant’s date
of termination of employment for reasons other than his or her death (the “New
Distribution Date”). The aggregate of any distributions that otherwise would
have been distributed to the Participant during the period between the
Separation from Service date and the New Distribution Date shall be distributed
to the Participant (or his or her beneficiary) in a single sum on the earlier of
(i) the New Distribution Date, or (ii) the Participant’s death. Thereafter, any
distributions that remain outstanding as of the day immediately following the
New Distribution Date shall be distributed without delay over the time period
originally scheduled, in accordance with the terms of the Participant’s
Agreement or this Plan.

 

10.2.        Compliance in General. This Plan is intended to comply with Section
409A of the Code (to the extent applicable) and the Company shall interpret,
apply and administer this Plan to comply therewith, but without resulting in any
increase in the amounts owed hereunder by the Company.

 

10.3.        No Liability for Section 409A Problems. In no event whatsoever
shall the Company or its subsidiaries or their respective officers, directors,
employees or agents be liable for any additional tax, interest or penalties that
may be imposed on a Participant by Section 409A of the Code or for damages for
failing to comply with Section 409A of the Code.

 

Article XI
MISCELLANEOUS

 

11.1.        Amendment or Termination of the Plan. The General Counsel or any
Vice President, Human Resources of the Company may, at any time, change the
Investment Funds available for deemed investment under the Plan, to conform the
choices to those available under the Company’s Profit Sharing/401(k) Plan, upon
adequate notice of such change to the Participants. Further, the Board may from
time to time amend the Plan in any respect whatsoever or terminate the Plan.
Notwithstanding the foregoing sentences, no such change in Investment Funds or
amendment or termination shall materially impair the rights of any Participant
without the consent of the Participant.

 



14

 

 

11.2.        Withholding and Use of Shares to Satisfy Tax Obligations. The
obligation of the Company to deliver shares of Class B Stock as a distribution
under this Plan shall be subject to applicable federal, state and local tax
withholding requirements. If such a distribution is subject to the withholding
requirements of applicable federal, state or local tax law, the Board, in its
discretion, may permit or require the Participant to satisfy the federal, state
and/or local withholding tax, in whole or in part, by electing to have the
Company withhold shares of Class B Stock that would otherwise be distributed (or
by returning previously acquired shares of Class B Stock to the Company);
provided, however, that the Company may limit the number of shares withheld to
satisfy the tax withholding requirements to the extent necessary to avoid
adverse accounting consequences to the Company. Shares of Class B Stock shall be
valued, for purposes of this Section 11.2, at their fair market value
(determined as of the date of the distribution). The Board shall adopt such
withholding rules as it deems necessary to carry out the provisions of this
Section.

 

11.3.        Lock-Up Agreement. Each recipient of shares Class B Stock
distributed under this Plan shall agree, as a condition to receipt of such
shares, that, in connection with an initial public offering of Common Stock and
upon the request of the managing underwriter in such offering, such recipient
shall not, without the prior written consent of such managing underwriter,
during the period commencing on the effective date of the registration statement
with respect to such offering and ending on the date specified by such managing
underwriter (such period not to exceed one year), (i) offer, sell, contract to
sell, grant any option or contract to purchase, purchase any option or contract
to sell, hedge the beneficial ownership of or otherwise dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into,
exercisable for, or exchangeable for shares of Common Stock, or (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of such securities, whether any
such transaction described in clause (i) or clause (ii) above is to be settled
by delivery of Common Stock or such other securities, in cash or otherwise. Each
recipient agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the managing underwriter that are
consistent with the foregoing or that are necessary to give further effect
thereto.

 

11.4.        Beneficiary Designation

 

(a)               Each Participant shall designate the person(s) as the
beneficiary(ies) to whom the Participant’s Company Contribution Units and
Employee Deferrals shall be delivered in the event of the Participant’s death
prior to distribution to him or her. Each beneficiary designation shall be
substantially in the form of Appendix C attached hereto and shall-be effective
only when filed with the Plan Administrator during the Participant’s lifetime.

 

(b)               Any beneficiary designation may be changed by a Participant
without the consent of any previously designated beneficiary or any other person
by the filing of a new beneficiary designation with the Plan Administrator. The
filing of a new beneficiary designation shall cancel all beneficiary
designations previously filed.

 



15

 

 

(c)               If any Participant fails to designate a beneficiary in the
manner provided above, or if the beneficiary designated by a Participant
predeceases the Participant, the Plan Administrator shall direct that such
Participant’s Account be distributed to the Participant’s surviving spouse or,
if the Participant has no surviving spouse, then to the Participant’s estate.

 

11.5.        Distribution to Guardian. If Company Contribution Units and
Employee Deferrals are distributable under this Plan to a minor, a person
declared incompetent, or a person incapable of handling the disposition of
property, the Plan Administrator may direct distribution to the guardian, legal
representative, or person having the care and custody of the minor, incompetent
or incapable person. The Plan Administrator may require proof of incompetency,
minority, incapacity or guardianship as the Plan Administrator may deem
appropriate prior to the delivery. The delivery shall completely discharge the
Plan Administrator and the Company from all liability with respect to the
distribution.

 

11.6.        No Funding. The Company shall not be required-to fund or secure in
any way its obligations hereunder. Nothing in the Plan or in any Agreement
hereunder and no action taken pursuant to the provisions of the Plan or of any
Agreement hereunder shall be construed to create a trust or a fiduciary
relationship of any kind. Distributions under the Plan and any Agreement
hereunder shall be made when due from the general assets of the Company. All
assets, if any, maintained under a Participant’s Account shall remain a part of
the general assets of the Company. Neither a Participant nor his or her
designated beneficiary shall acquire any interest in such assets by virtue of
the Plan or any Agreement hereunder. This Plan constitutes a mere promise by the
Company to make distributions in the future, and to the extent that a
Participant or his or her designated beneficiary acquires a right to receive any
distribution from the Company under the Plan, such right shall be no greater
than the right of any unsecured general creditor of the Company. The Company
intends for this Plan to be unfunded for tax purposes and for the purposes of
Title I of the Employee Retirement Income Security Act of 1974, as amended.

 

11.7.        Governing Law. The operation of, and the rights of Participants
under, the Plan and the Agreements hereunder shall be governed by applicable
United States laws and otherwise by the laws of the State of Delaware (without
reference to the principles of conflict of laws).

 

IN WITNESS WHEREOF, Bentley Systems, Incorporated hereby executes this Plan, as
amended and restated, on this 22nd day of September, 2020.

 

  By: /s/ David Shaman

 

  Name (Printed): David Shaman

 

  Title: Chief Legal Officer and Secretary

 



16

 

 

APPENDICES A

 

AWARD AGREEMENTS

 



A-1

 

 

BENTLEY SYSTEMS, INCORPORATED
NONQUALIFIED DEFERRED COMPENSATION PLAN
DEFERRED COMPENSATION AGREEMENT

 

APPENDIX A-1

 

ELECTION OF EMPLOYEE DEFERRALS

 

This Agreement is entered into this ____ day of __________, 20___, between
Bentley Systems, Incorporated (the “Company”) and __________________ (the
“Participant”).

 

WHEREAS, the Participant, a Key Employee of the Company or one of its
subsidiaries, has been selected to participate in the Bentley Systems,
Incorporated Nonqualified Deferred Compensation Plan (the “Plan”); and

 

WHEREAS, the Participant wishes to make an initial deferral election with
respect to all or any portion of his or her “Short-Term Bonus(es)” (as defined
in the Plan);

 

NOW, THEREFORE, the parties hereto agree follows:

 

1.       Percentage or Dollar Amount of Short-Term Bonus to Defer

 

[Complete this Section 1 to make an initial deferral election with respect to
your Employee Deferrals under the Plan, to change your Employee Deferral
election with respect to future Short-Term Bonuses, or to make an Employee
Deferral election upon recommencing participation in the Plan.]

 

[Check only one box, and complete the paragraph below]

 

¨      Initial Election
¨      Change in Election
¨      Recommencement of Participation

 

Commencing _______________, 20__, I elect to defer _____ percent [insert whole
number from one to 100] or $_______ of my Short-Term Bonus (payable with respect
to the 1st, 2nd, 3rd and/or 4th calendar quarter) [circle all that apply]. I
understand that these Employee Deferrals shall be credited in the form of a
bookkeeping entry to a reserve maintained by the Company in my name, together
with credited amounts in the nature of income, gains and losses (the “Account”).
The Account maintained for me shall be distributed to me on a deferred basis in
accordance with the terms of this Agreement and the Plan.

 

2.       Delivery Date Election

 

[This Section 2 must be completed with respect to Employee Deferral elections
made in accordance with Section 1 above.]

 

I hereby elect to have the Company distribute (or commence to distribute) any
Employee Deferrals upon the following event [check only one box]:

 



A1-1

 

 

¨      (A)      On the fifth business day after “Separation from Service” (as
defined in the Plan)* (the first business day after the six-month anniversary of
such Separation from Service if I am a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Internal Revenue Code, and if, at the time of my
separation from service, the Company is “Publicly Traded” (as defined in the
Plan)).

 

¨      (B)      On the following date: _____________, 20___.

 

¨      (C)      On the earlier of the date described in event (A), above, or the
following date: ____________, 20___.

 

3.Acceleration in the Event of an Unforeseeable Emergency or a 409A Change in
Control

 

In addition to the election I made in Section 2 above, if I check one or both of
the following boxes, I also elect to have the Company distribute any Employee
Deferrals, to the extent permitted by applicable law, to me [check one box, both
boxes, or neither box]:

 

¨Upon an “unforeseeable emergency,” as defined in Section 3.3(a) of the
Plan.(This term is defined quite restrictively in the Internal Revenue Code.)

 

¨Upon a “409A Change in Control” (as defined in the Plan).

 

4.       Method of Distribution

 

[This Section 4 must be completed with respect to Employee Deferral elections
made in accordance with Section 1 above.]

 

I elect for my Employee Deferrals to be distributed [check only one box]

 



 

 

* “Separation from service,” as defined in the Section of the Internal Revenue
Code cited in Section 1.26 of the Plan, means the Participant has terminated his
or her employment or other relationship (consulting, directorship, etc.) with
all entities in the group of entities under common control with the Company, as
determined by using a 50%, rather than an 80%, test. See Sections 414(b) and
414(c) of the Internal Revenue Code. Generally, an individual has not separated
from service, for purposes of the Plan, unless the facts and circumstances
indicate that the Company and the Participant reasonably anticipated that no
further services would be performed after a certain date or that the level of
bona fide services the individual would perform after such date would
permanently decrease to no more than 20% of the average level of bona fide
services performed by the individual over the immediately preceding 36 months
(or over the full period of service if the individual has been providing
services to the Company for less than 36 months). Thus, for example, an
individual who terminates employment with the Company and becomes a consultant
to the Company at a more than 20% level has not “separated from service” for
purposes of the Plan.

 



A1-2

 

 

¨ in a single distribution equal to the balance in the Account or subaccount; or

 

¨ in annual distributions for a period of ____ [insert a whole number from two
to 10] years.

 

If the second box is checked, after the distribution of the first installment
on, or as soon as administratively practicable after, the date described in
Section 2 above, subsequent installments shall be distributed on, or as soon as
administratively practicable after, the same date of each succeeding calendar
year in annual installments, as adjusted and computed by the Company in
accordance with the terms of the Plan, with the final distribution equaling the
then remaining balance in the Participant’s Account.

 

5.       The elections made under this Agreement shall remain in effect with
respect to the Participant’s Short-Term Bonuses in all future years unless
terminated (or revoked) on a prospective basis in writing pursuant to a form
acceptable to the Plan Administrator. If a Participant decides to recommence
participation in the Plan, he or she shall execute a new Agreement. If a new
Agreement is entered into that changes the manner in which and/or time at which
future Employee Deferrals will be distributed, a new subaccount will be
established for purposes of crediting Employee Deferrals under the new
Agreement. Any new Agreement shall relate solely to future Short-Term Bonuses
(i. e., those Short-Term Bonuses with respect to which the applicable “Election
Date,” as described in Section 3.1(a) of the Plan, has not passed). If the
Participant desires to defer further the distribution (or commencement of
distribution) date of any Employee Deferrals, the Participant may file a new
Agreement with the Company, substantially in the form of Appendix A-2 of the
Plan and set forth herein.

 

BECAUSE OF THE COMPLEXITIES INVOLVED IN THE APPLICATION OF FEDERAL, STATE, LOCAL
AND FOREIGN TAX AND SECURITIES LAWS TO SPECIFIC CIRCUMSTANCES, AND THE
UNCERTAINTIES AS TO POSSIBLE FUTURE CHANGES IN THE TAX AND SECURITIES LAWS, YOU
SHOULD CONSULT YOUR PERSONAL TAX AND SECURITIES ADVISOR REGARDING YOUR OWN
SITUATION BEFORE YOU ENTER INTO THIS AGREEMENT.

 

    _____________ ___, 20__ Signature of Participant   Date

 

 

ACCEPTED
BENTLEY SYSTEMS, INCORPORATED

 

By:      

Date: ______________ __, 20__

 



A1-3

 

 

 

BENTLEY SYSTEMS, INCORPORATED

NONQUALIFIED DEFERRED COMPENSATION PLAN
DEFERRED COMPENSATION AGREEMENT

 

APPENDIX A-2

 

ELECTION OF A LATER DISTRIBUTION (COMMENCEMENT OF DISTRIBUTION) DATE AND
POSSIBLY DIFFERENT DISTRIBUTION FORM

 

[Complete this Agreement if you wish to delay the currently scheduled
distribution (commencement of distribution) date for your vested Company
Contribution Units or your Employee Deferrals beyond the time set forth in your
most recent agreement. If you elect to delay such distribution (commencement of
distribution) date, you may also change the form of distribution. Any election
made under this Agreement must be made at least 12 months prior to the currently
scheduled distribution (commencement of distribution) date for which such
election is being made hereunder.]

 

This Agreement is entered into this ____ day of __________, 20___, between
Bentley Systems, Incorporated (the “Company”) and _______________________(the
“Participant”).

 

WHEREAS, the Participant, a Key Employee of the Company or one of its
subsidiaries, has been selected to participate in the Bentley Systems,
Incorporated Nonqualified Deferred Compensation Plan (the “Plan”); and

 

WHEREAS, the Participant wishes to make a subsequent deferral election with
respect to his or her vested Company Contribution Units and/or Employee
Deferrals;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Later Distribution Date for my [check one or both boxes, and complete, as
applicable, A and/or B below]:

 

¨       Vested Company Contribution Units

 

¨       Employee Deferrals

 

A.Vested Company Contribution Units. With respect to the following vested
Company Contribution Units, I elect to have the Company distribute (or commence
to distribute) such vested Company Contribution Units on, or as soon as
administratively practicable after, the following date(s) (which must be at
least five years from the currently scheduled distribution (commencement of
distribution)) date(s):

 

1.a  Date of Deferral Election Agreement: ________ ___, 20__ b  Current
Distribution (Commencement of Distribution) Date: ________ ___, 20___ c  New
Distribution (Commencement of Distribution) Date: ________ ___, 20_

 



A2-1

 

 

d  Method of Distribution:

¨ in accordance with the previous method of distribution; or

 

¨ in a single distribution equal to the balance in the Account or subaccount; or

 

¨in annual distributions for a period of ____ [from two to seven] years.

 

2.a  Date of Deferral Election Agreement: ________ ___, 20__; b  Current
Distribution (Commencement of Distribution) Date : ________ ___, 20__ c  New
Distribution (Commencement of Distribution) Date: _________ ____, 20__ d  Method
of Distribution:

¨ in accordance with the previous method of distribution; or

 

¨ in a single distribution equal to the balance in the Account or subaccount; or

 

¨ in annual distributions for a period of __ [from two to seven] years.

 

B.Employee Deferrals. With respect to the following Employee Deferrals, I elect
to have the Company distribute (or commence to distribute) such Employee
Deferrals on, or as soon as administratively practicable after, the following
date(s) (which must be at least five years from the currently scheduled
distribution (commencement of distribution) date(s)):

 

1.a  Date of Deferral Election Agreement: _______ ___, 20__ b  Current
Distribution (Commencement of Distribution) Date: _________ ___, 20__ c  New
Distribution (Commencement of Distribution) Date: ________ ___, 20___ d  Method
of Distribution:

¨ in accordance with the previous method of distribution; or

 

¨ in a single distribution equal to the balance in the Account or subaccount; or

 

¨ in annual distribution for a period of ____ [from two to 10] years.

 

2.a  Date of Deferral Election Agreement: _______ ___, 20__ b  Current
Distribution (Commencement of Distribution) Date: ________ ___, 20__ c  New
Distribution (Commencement of Distribution) Date: ________ ___, 20__ d  Method
of Distribution:

¨ in accordance with the previous method of distribution; or

 



A2-2

 

 

¨ in a single distribution equal to the balance in the Account or subaccount; or
   

¨ in annual distributions for a period of ____ [from two to 10] years.

 

BECAUSE OF THE COMPLEXITIES INVOLVED IN THE APPLICATION OF FEDERAL, STATE, LOCAL
AND FOREIGN TAX AND SECURITIES LAWS TO SPECIFIC CIRCUMSTANCES, AND THE
UNCERTAINTIES AS TO POSSIBLE FUTURE CHANGES IN THE TAX AND SECURITIES LAWS, YOU
SHOULD CONSULT YOUR PERSONAL TAX AND SECURITIES ADVISOR REGARDING YOUR OWN
SITUATION BEFORE YOU ENTER INTO THIS AGREEMENT.

 

    _____________ ___, 20__ Signature of Participant   Date

 

ACCEPTED
BENTLEY SYSTEMS, INCORPORATED

 

By:                                                      
Date: ______________ __, 20__

 



A2-3

 

 

BENTLEY SYSTEMS, INCORPORATED

NONQUALIFIED DEFERRED COMPENSATION PLAN
DEFERRED COMPENSATION AGREEMENT

 

APPENDIX A-3

 

CHANGE IN DEEMED INVESTMENT REQUEST

 

[Complete this Agreement only if you had a Separation front Service before
January 1, 2015 and only if you want to request that your Account’s deemed
investments be changed among the Investment Funds. This Agreement should be
completed any time you decide to change your deemed investment request.]

 

This Agreement is entered into this ______ day of ______________, 20__, between
Bentley Systems, Incorporated (the “Company”) and ______________________ (the
“Participant”).

 

WHEREAS, the Participant, a Key Employee of the Company or one of its
subsidiaries, participates in the Bentley Systems, Incorporated Nonqualified
Deferred Compensation Plan (the “Plan”); and

 

WHEREAS, the Participant wish to change a previously made deemed investment
request for his or her Account among the Investment Funds (as listed in Appendix
B of the Plan and set forth herein);

 

NOW, THEREFORE, the parties hereto agree as follows:

 

I request to have all past vested Company Contribution Units and/or past
Employee Deferrals in my Account [Circle “vested Company Contribution Units”
and/or past “Employee Deferrals,” as appropriate.] deemed invested in the
following Investment Funds and in the following percentages (made in whole
percentage increments).

 

INVESTMENT FUNDS* PERCENTAGE     Cash Alternatives   JPMorgan Prime Money
Market-Premier       Bonds   American Century Diversified Bond-Inst       Asset
Allocation   American Century Strategic Alloc Aggressive-Inv   American Century
Strategic Alloc Conservative-Inv   American Century Strategic Alloc Moderate-Inv
  JPMorgan Diversified-Select   JPMorgan SmartRetirement®
Blend 2015-R5  

 



A3-1

 

 

INVESTMENT FUNDS* PERCENTAGE JPMorgan SmartRetirement®
Blend R 2020-R5   JPMorgan SmartRetirement®
Blend R 2025-R5   JPMorgan SmartRetirement®
Blend R 2030-R5   JPMorgan SmartRetirement®
Blend R 2035-R5   JPMorgan SmartRetirement®
Blend R 2040-R5   JPMorgan SmartRetirement®
Blend R 2045-R5   JPMorgan SmartRetirement®
Blend R 2050-R5   JPMorgan SmartRetirement®
Blend R 2055-R5   JPMorgan SmartRetirement®
Blend Income-R5       Stocks   American Century Equity Income-Inst   American
Century Real Estate-Inst   American Century Value-Inst   American Funds
EuroPacific Growth-R4   American Funds Growth Fund of America-R4   Fidelity
Spartan International Index-Inv   JPMorgan US Equity-Select   Prudential
Jennison Mid Cap Growth-Z   Royce Premier-Service   Fidelity Spartan 500
Index-Inv   Vanguard Mid-Cap Index-Admiral   Vanguard Prime Money Market-Inv  
Vanguard Small Cap Index-Inv       Cash, Non-Interest Bearing       TOTAL
PERCENTAGE 100%

 

* Subject to Section 11.1 of the Plan, this list of Investment Funds may be
changed at any time by action of the General Counsel or any Vice President,
Human Resources of the Company.

 

A Participant may request that all or any portion of the vested Company
Contribution Units and/or Employee Deferrals credited to his or her Account be
deemed invested in one or more of the Investment Funds offered under the Plan.

 



A3-2

 

 

Although the Company intends to invest the amounts in the Participant’s Account
according to the Participant’s request, the Company reserves the right to invest
such amounts without regard to such requests. However, the investment return on
the amounts credited to the Participant’s Account will be the same as the
investment return on the Investment Funds in which the Participant requests
deemed investments, regardless of whether the Participant’s requests are
actually implemented. In the absence of any deemed investment request by a
Participant, amounts credited to the Participant’s Account will be deemed
invested in the JPMorgan Prime Money Market Fund for purposes of determining the
investment return on the amounts.

 

Title to and beneficial ownership of any assets, whether cash or investments, in
the Participant’s Account, which the Company may use to distribute benefits
hereunder, will at all times remain in the Company, and the Participant and any
designated beneficiary will not have any property interest whatsoever in any
specific assets of the Company.

 

BECAUSE OF THE COMPLEXITIES INVOLVED IN THE APPLICATION OF FEDERAL, STATE, LOCAL
AND FOREIGN TAX AND SECURITIES LAWS TO SPECIFIC CIRCUMSTANCES, AND THE
UNCERTAINTIES AS TO POSSIBLE FUTURE CHANGES IN THE TAX AND SECURITIES LAWS, YOU
SHOULD CONSULT YOUR PERSONAL TAX AND SECURITIES ADVISOR REGARDING YOUR OWN
SITUATION BEFORE YOU ENTER INTO THIS AGREEMENT.

 

    _____________ ___, 20__ Signature of Participant   Date

 

ACCEPTED
BENTLEY SYSTEMS, INCORPORATED

 

By:                                                      
Date: ______________ __, 20__

 



A3-3

 

 

BENTLEY SYSTEMS, INCORPORATED
NONQUALIFIED DEFERRED COMPENSATION PLAN
DEFERRED COMPENSATION AGREEMENT

 

APPENDIX A-4

 

TERMINATION OF DEFERRAL ELECTION

 

This Agreement is entered into this _____ day of ___________, 20__, between
Bentley Systems, Incorporated (the “Company”) and _________________ (the
“Participant”).

 

WHEREAS, the Participant, a Key Employee of the Company or one of its
subsidiaries, has been selected to participate in the Bentley Systems,
Incorporated Nonqualified Deferred Compensation Plan (the “Plan”); and

 

WHEREAS, the Participant wishes to terminate his or her election to defer
Short-Term Bonuses under the Plan;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Effective as of January 1, 20__, I hereby elect to cease deferring any future
Short-Term Bonuses under the Plan (i.e., those Short-Term Bonuses with respect
to which the Election Date, as described in Section 3.1(a) of the Plan, has not
passed).

  

BECAUSE OF THE COMPLEXITIES INVOLVED M THE APPLICATION OF FEDERAL, STATE, LOCAL
AND FOREIGN TAX AND SECURITIES LAWS TO SPECIFIC CIRCUMSTANCES, AND THE
UNCERTAINTIES AS TO POSSIBLE FUTURE CHANGES IN THE TAX AND SECURITIES LAWS, YOU
SHOULD CONSULT YOUR PERSONAL TAX AND SECURITIES ADVISOR REGARDING YOUR OWN
SITUATION BEFORE YOU ENTER INTO THIS AGREEMENT.

 

    _____________ ___, 20__ Signature of Participant   Date

 

ACCEPTED
BENTLEY SYSTEMS, INCORPORATED

 

By:                                                      
Date: ______________ __, 20__

 



A4-1

 

 

BENTLEY SYSTEMS, INCORPORATED
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

APPENDIX B

 

LIST OF INVESTMENT FUNDS AS OF JANUARY 1, 2015*

 

INVESTMENT FUND

 

Cash Alternatives

JPMorgan Prime Money Market-Premier

 

Bonds

American Century Diversify Bond-Inst

 

Asset Allocation

American Century Strategic Alloc

Aggressive-Inv

American Century Strategic Alloc

Conservative-Inv

American Century Strategic Alloc

Moderate-Inv

JPMorgan Diversified-Select

JPMorgan SmartRetirement®

Blend 2015-R5

JPMorgan SmartRetirement®

Blend R 2020-R5

JPMorgan SmartRetirement®

Blend R 2025-R5

JPMorgan SmartRetirement®

Blend R 2030-R5

JPMorgan SmartRetirement®

Blend R 2035-R5

JPMorgan SmartRetirement®

Blend R 2040-R5

JPMorgan SmartRetirement®

Blend R 2045-R5

JPMorgan SmartRetirement®

Blend R 2050-R5

JPMorgan SmartRetirement®

Blend R 2055-R5

JPMorgan SmartRetirement®

Blend Income-R5

 



 

* Subject to Section 11.1 of the Plan, this list of Investment Funds may be
changed at any time by action of the General Counsel or any Vice President,
Human Resources of the Company.

 

B-1

 

 

Stocks

American Century Equity Income-Inst

American Century Real Estate-Inst

American Century Value-Inst

American Funds EuroPacific Growth-R4

American Funds Growth Fund of America-R4

Fidelity Spartan International Index-Inv

JPMorgan US Equity-Select

Prudential Jennison Mid Cap Growth-Z

Royce Premier-Service

Fidelity Spartan 500 Index-Inv

Vanguard Mid-Cap Index-Admiral

Vanguard Prime Money Market-Inv

Vanguard Small Cap Index-Inv

 

Cash, Non-Interest Bearing

 

 



B-2

 

 

BENTLEY SYSTEMS, INCORPORATED
NONQUALIFIED DEFERRED COMPENSATION PLAN

 

APPENDIX C

 

BENEFICIARY DESIGNATION FORM

 

This Form is for your use under the Bentley Systems, Incorporated Nonqualified
Deferred Compensation Plan (the “Plan”) to name a beneficiary for the Company
Contribution Units and/or Employee Deferrals that may be distributed to you
under the Plan. You should complete the Form, sign it, have it signed by the
Company, and date it.

 

* * * *

 

I understand that in the event of my death before I receive full distribution
with respect to my Company Contribution Units and/or Employee Deferrals, such
Company Contribution Units and/or Employee Deferrals will be distributed to the
beneficiary designated by me below or, if none or if my designated beneficiary
predeceases me, to my surviving spouse or, if none, to my estate. I further
understand that the last beneficiary designation filed by me during my lifetime
and accepted by the Company cancels all prior beneficiary designations
previously filed by me under the Plan.

 

I hereby state that _______________ [insert name], residing at
______________________________________________________ [insert address], whose
Social Security number is _____________________, is designated as my
beneficiary.

 

    _____________ ___, 20__ Signature of Participant   Date

 

ACCEPTED
BENTLEY SYSTEMS, INCORPORATED

 

By:                                                      
Date: ______________ __, 20__

 



 



 